UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6293


GREGORY GREEN,

                 Petitioner – Appellant,

          v.

GREGORY KNOWLIN, Warden,

                 Respondent – Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:09-cv-00840-RBH)


Submitted:   September 28, 2010            Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory         Green    seeks       to    appeal        the    district          court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006).

A    certificate         of     appealability            will     not        issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief   on    the      merits,       a     prisoner       satisfies         this    standard           by

demonstrating           that    reasonable             jurists     would       find        that        the

district      court’s         assessment       of       the    constitutional             claims        is

debatable     or     wrong.           Slack     v.      McDaniel,        529       U.S.    473,        484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.         We       have    independently            reviewed        the    record           and

conclude      that       Green        has    not        made     the     requisite          showing.

Accordingly,        we     deny        Green’s         motion     to     expedite,              deny     a

certificate        of     appealability,             and      dismiss        the    appeal.             We

dispense      with       oral        argument       because       the        facts        and     legal



                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3